DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20130272377 A1 – hereafter Karczewicz
	b.	US 20120314766 A1 – hereafter Chien
	c.	US 20130163644 A1 – hereafter Guo
	d.	US 20180205946 A1 – hereafter Zhang
	e.	US 20140003522 A1 – hereafter Park
	f.	US 20130188700 A1 – hereafter Guo
	g.	US 20180063531 A1 – hereafter Hu
	h.	US 20180063527 A1 – hereafter Chen
	i.	US 20170150186 A1 – hereafter Zhang

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:

    PNG
    media_image1.png
    126
    480
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the amendment filed on February 22nd 2021. Claims 1-44 are pending examination.

Response to Arguments
6.	The 35 U.S.C. § 101 rejections has been withdrawn in view of amendments filed by Applicant.

7.	Applicant’s arguments, see remarks, filed February 22nd 2021, with respect to the rejection(s) of claims 1-44 under 35 U.S.C. § 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hu et al (US 2018/0063531 A1) (hereafter Hu).
	On pages 18-19, applicant argues that nothing in the cited references has been asserted to teach “a cross-component linear model intra prediction mode”. While applicant’s points are understood, the examiner respectfully disagrees, because in video coding linear modelling (LM) prediction mode is a techniques for reducing cross-component correlation studied and development of HEVC standard. When a video coder uses the LM prediction mode the video coder 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-44 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al (US 20130272377 A1) in view of Zhang et al (US 20180205946 A1) and further in view of Hu et al (US 20180063531 A1) (hereafter Hu).
Regarding Claim 1, Karczewicz disclosed, a method of decoding video data, the method comprising: 
decoding a first syntax element (Karczewicz: ¶ 45, two syntax elements … the first syntax element) that indicates whether all [linear model (LM) modes] are disabled for a picture of the video data (Karczewicz: Abstract, a method for decoding a reference index syntax element in a video decoding process); 
decoding a second syntax element that indicates a chroma prediction mode index for a chroma block of the picture (Karczewicz: ¶ 68 one or more transform applied to the residual luma samples and the residual chroma samples associated with a block of video data); 



Regarding Claim 2, Karczewicz disclosed, the method of claim 1, wherein decoding the second syntax element comprises decoding the second syntax element using a binarization table that is a same binarization table regardless of whether or not the first syntax element indicates that all LM modes are disabled for the picture (Karczewicz: ¶ 104, 126). 



Regarding Claim 4, Karczewicz disclosed, the method of claim 2, wherein the binarization table specifies variable length codes for at least some chroma prediction mode indexes (Karczewicz: ¶ 225, 235).  

Regarding Claim 5, Karczewicz disclosed, the method of claim 2, wherein the binarization table specifies Golomb codes for different chroma prediction mode indexes (Karczewicz: ¶s 106, 109).  

Regarding Claim 6, Karczewicz as modified disclosed, the method of claim 1, wherein the chroma prediction mode index defines a chroma prediction mode from a group of modes consisting of: mode index 0 - planar mode; mode index 1 - vertical mode; mode index 2 - horizontal mode; mode index 3 - DC mode; mode index 4 - DMChroma mode; mode index 5 - LMChroma mode; mode index 6 - LML mode; and mode index 7 - LMA mode (Zhang: Fig.5, Fig.6, ¶s 80-84). 

Regarding Claim 7, Karczewicz disclosed the method of claim 2, wherein using the binarization table comprises: determining a bin string for the second syntax element; and using the binarization table to determine the chroma prediction mode index from the bin string (Karczewicz: ¶ 104, Table 1, ¶ 126). 

Regarding Claim 8, Karczewicz disclosed, the method of claim 7, wherein the binarization table comprises (Karczewicz: ¶ 104, Table 1) 
    PNG
    media_image2.png
    329
    284
    media_image2.png
    Greyscale
   

Regarding Claim 9, Karczewicz disclosed, the method of claim 2, wherein decoding the second syntax element using the binarization table comprises: determining a bin string for the second syntax element (Karczewicz: ¶s 45-46); and using the binarization table to determine the chroma prediction mode index from the bin string, and wherein determining the bin string for the second syntax element comprises: inferring a first portion of the bin string associated with a chroma prediction mode used to decode the chroma block of the picture based on the value of the first syntax element; and determining a second portion of the bin string associated with the chroma prediction mode used to decode the 

Regarding Claim 10, Karczewicz in view Zhang disclosed, the method of claim 2, wherein decoding the second syntax element comprises: applying a context adaptive binary arithmetic coding (CABAC) technique to determine a bin string for the second syntax element; and using the binarization table to determine the chroma prediction mode index from the bin string, wherein applying the CABAC technique to determine the bin string for the second syntax element comprises, based on the first syntax element indicating that all LM modes are disabled for the picture: using a first context to decode of a first-occurring bin of the bin string; and using a second context to decode a second-occurring bin of the bin string depending on a value of the first bin of the bin string, wherein the first and second contexts are different from each other, and the second-occurring bin indicates whether or not the chroma intra prediction mode for the chroma block is inherited from a collocated luma block (Karczewicz: ¶s 67-68, and Zhang: ¶s 90, 94, 95, 146). The same rationale and motivation applies as given for the claim 1.

Regarding Claim 11, Karczewicz in view Zhang disclosed, a method of encoding video data, the method comprising: encoding a first syntax element that indicates whether all linear model (LM) modes (Zhang: ¶s 90, 94, 95, 146) are disabled for a picture of the video data (Zhang: ¶s 5, 6); determining a chroma intra prediction mode for a chroma block of the picture (Karczewicz: ¶s 67-68, 98); determining a 
Karczewicz and Zhang do not explicitly disclosed, responsive to the first syntax element indicating all LM modes are enabled for the picture, determining the chroma prediction mode index indicates a cross-component linear model intra prediction mode. However, Hu disclosed, responsive to the first syntax element indicating all LM modes are enabled for the picture, determining the chroma prediction mode index indicates a cross-component linear model intra prediction mode (Hu: ¶s 6, 19, 64-67, 86-89, 115). Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to modify the teachings of Karczewicz and Zhang to incorporate, determining the chroma prediction mode index indicates a cross-component linear model (CCLM) intra prediction mode taught by Hu. The rationale and motivations would have to adjust internal bit depth change and data overflow issues of the codec so that The same rationale and motivation applies as given for the claim 1.

Regarding Claim 12, Karczewicz disclosed, the method of claim 11, wherein encoding the second syntax element comprises encoding the second syntax element using a binarization table that is a same binarization table regardless of whether or not the first syntax element indicates that all LM modes are disabled for the picture (Karczewicz: ¶s 90-95, 104, Table 1, ¶s 111-112).  

Regarding Claim 13, Karczewicz disclosed, the method of claim 12, wherein the binarization table specifies different fixed length codes for different chroma prediction mode indexes (Karczewicz: ¶s  67-78 and 103, 122).  

Regarding Claim 14, Karczewicz disclosed, the method of claim 12, wherein the binarization table specifies variable length codes for at least some chroma prediction mode indexes (Karczewicz: ¶s  67-78 and 103, 121-122).  

Regarding Claim 15, Karczewicz disclosed, the method of claim 12, wherein the binarization table specifies Golomb codes for different chroma prediction mode indexes (Karczewicz: ¶ 106, 110).  

Regarding Claim 16, Karczewicz in view of Zhang, disclosed, the method of claim 11, wherein the chroma prediction mode index defines a chroma prediction mode from a group of modes consisting of: mode index 0 - planar mode; mode index 1 - vertical mode; mode index 2 - horizontal mode; mode index 3 - DC mode; mode index 4 - DMChroma mode; mode index 5 - LMChroma mode; mode index 6 - LML mode; and mode index 7 - LMA mode (Karczewicz: ¶s 67-68 and Zhang: Fig.5, ¶s 66,  90-95, 109, 113).  The same rationale and motivation applies as given for the claim 1.


Regarding Claim 17, Karczewicz disclosed, the method of claim 12, wherein using the binarization table comprises: encoding a bin string for the second syntax element based on the chroma prediction mode index using the binarization table (Karczewicz: ¶s 6, 35, 41-46 and 104, Table 1).  


    PNG
    media_image3.png
    329
    284
    media_image3.png
    Greyscale
   
Regarding Claim 19, Karczewicz disclosed, the method of claim 12, wherein encoding the second syntax element using the binarization table comprises: using the binarization table to determine a bin string based on the chroma prediction mode index, excluding from encoded video data, a first portion of the bin string associated with a chroma prediction mode used to encode the chroma block of the picture, wherein the first portion is inferable based on the value of the first syntax element (Karczewicz: Fig.11, steps 220-229, ¶s 45-46, 233-234); and including in the encoded video data a second portion of the bin string associated with the chroma prediction mode used to encode the chroma block of the picture (Karczewicz: ¶s 67-68).  


using the binarization table to determine a bin string based on the chroma prediction mode index (Karczewicz: ¶s 67-68); and applying a context adaptive binary arithmetic coding (CABAC) technique to encode the bin string for the second syntax element, wherein applying the CABAC technique to encode the bin string comprises (Karczewicz: ¶s 9, 42-46), based on the first syntax element indicating that all LM modes (Zhang: ¶s 90-95, 108, 113) are disabled for the picture: using a first context to encode of a first-occurring bin of the bin string (Karczewica: ¶ 103, encoded bitstream); and using a second context to encode a second-occurring bin of the bin string depending on a value of the first bin of the bin string, wherein the first and second contexts are different from each other, and the second-occurring bin indicates whether or not the chroma intra prediction mode for the chroma block is inherited from a collocated luma block (Karczewicz: ¶s 67-68).
  
Regarding Claim 21, is directed to a video decoding device, associated with the method of decoding claimed in claim 1; the substance of the claimed invention is identical to that of claim 1. Accordingly, claim 21 is rejected under similar rationale. The same rationale and motivation applies as given for the claim 1.

Regarding Claim 22, the substance of the claimed invention is identical to that of claim 2. Accordingly, claim s2 is rejected under similar rationale.

Regarding Claim 23, the substance of the claimed invention is identical to that of claim 3. Accordingly, claim 23 is rejected under similar rationale.

Regarding Claim 24, the substance of the claimed invention is identical to that of claim 4. Accordingly, claim 24 is rejected under similar rationale.

Regarding Claim 25, the substance of the claimed invention is identical to that of claim 5. Accordingly, claim 25 is rejected under similar rationale.

Regarding Claim 26, the substance of the claimed invention is identical to that of claim 6. Accordingly, claim 26 is rejected under similar rationale.

Regarding Claim 27, the substance of the claimed invention is identical to that of claim 7. Accordingly, claim 27 is rejected under similar rationale.

Regarding Claim 28, the substance of the claimed invention is identical to that of claim 8. Accordingly, claim 28 is rejected under similar rationale.

Regarding Claim 29, the substance of the claimed invention is identical to that of claim 9. Accordingly, claim 29 is rejected under similar rationale.




Regarding Claim 31, the substance of the claimed invention is identical to that of claim 11. Accordingly, claim 31 is rejected under similar rationale. The same rationale and motivation applies as given for the claim 1.

Regarding Claim 32, the substance of the claimed invention is identical to that of claim 12. Accordingly, claim 32 is rejected under similar rationale.

Regarding Claim 33, the substance of the claimed invention is identical to that of claim 13. Accordingly, claim 33 is rejected under similar rationale.

Regarding Claim 34, the substance of the claimed invention is identical to that of claim 14. Accordingly, claim 34 is rejected under similar rationale.

Regarding Claim 35, the substance of the claimed invention is identical to that of claim 15. Accordingly, claim 35 is rejected under similar rationale.

Regarding Claim 36, the substance of the claimed invention is identical to that of claim 16. Accordingly, claim 36 is rejected under similar rationale. 



Regarding Claim 38, the substance of the claimed invention is identical to that of claim 18. Accordingly, claim 38 is rejected under similar rationale.

Regarding Claim 39, the substance of the claimed invention is identical to that of claim 19. Accordingly, claim 39 is rejected under similar rationale. 

Regarding Claim 40, the substance of the claimed invention is identical to that of claim 20. Accordingly, claim 40 is rejected under similar rationale.

Regarding Claim 41, the substance of the claimed invention is identical to that of claim 1. Accordingly, claim 41 is rejected under similar rationale. The same rationale and motivation applies as given for the claim 1.

Regarding Claim 42, the substance of the claimed invention is identical to that of claim 11. Accordingly, claim 42 is rejected under similar rationale.
The same rationale and motivation applies as given for the claim 1.

Regarding Claim 43, the substance of the claimed invention is identical to that of claim 1. Accordingly, claim 43 is rejected under similar rationale. The same rationale and motivation applies as given for the claim 1.


Regarding Claim 44, the substance of the claimed invention is identical to that of claim 11. Accordingly, claim 44 is rejected under similar rationale. The same rationale and motivation applies as given for the claim 1.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        April 20, 2021